IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                August 19, 2008
                                No. 07-50971
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JUAN HECTOR GUEVARA, II

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 2:07-CR-73-ALL


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Juan Hector Guevara, II appeals the sentence imposed following his guilty
plea conviction of possession with intent to distribute less than 50 kilograms of
marijuana. Guevara argues that the district court erred in denying him an
adjustment under U.S.S.G. § 3E1.1 for acceptance of responsibility.
      The district court denied the downward adjustment due to Guevara’s use
of drugs while on pretrial release. The district court determined that Guevara’s
drug use was not excused by the fact that a tornado had struck and damaged the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50971

home where Guevara was staying. The district court’s determination that
Guevara’s drug use was inconsistent with the acceptance of responsibility is not
without foundation. See United States v. Juarez-Duarte, 513 F.3d 204, 211 (5th
Cir.), cert. denied, 128 S. Ct. 2452 (2008); United States v. Watkins, 911 F.2d 983,
984-85 (5th Cir. 1990).
      AFFIRMED.




                                         2